Citation Nr: 1421948	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-26 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 5, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1967 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which granted service connection for PTSD and assigned a 30 percent rating effective August 30, 2010.  The Veteran filed a notice of disagreement (NOD) in April 2011, and in a rating decision issued in August 2012, the RO increased the rating for PTSD to 50 percent effective August 30, 2010.  Subsequently, in a rating decision issued in June 2013, the RO increased the rating for PTSD to 70 percent, effective April 5, 2012. 

Although these are partial grants of the benefit sought, the Board notes that the Veteran has continued his disagreement with the rating assigned and has not been granted the maximum benefit allowed; thus, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   
	
In February 2014, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

In connection with the Board's decision to grant entitlement to TDIU, a claim for special monthly compensation (SMC) has been raised by the record.  Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  It is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to symptoms such as suicidal ideation, depression, sleep disturbances, anger, irritability and uncontrollable emotions.

2.  The Veteran was incapable of substantially gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher,  for PTSD have been met both prior to and since April 5, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to TDIU due to PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The claim for an increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration; therefore, the duty to assist does not require the Board to obtain Social Security records prior to adjudication of the claims at issue.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009). 

VA examinations were conducted in January 2011 and March 2012.  The examiners made all required clinical findings and discussed the functional impact of PTSD on the Veteran's daily life.  38 C.F.R. § 3.159(c)(4) ; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).



II.   Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The Veteran is rated under Diagnostic Code 9411, for PTSD, which applies a set of criteria applicable to all acquired psychiatric disorders.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130  provides for a 50 percent evaluation when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of the Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."   Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 21 to 30 indicates that behavior is considerably influenced by hallucinations or delusions OR there is serious impairment in communication or judgment OR the ability to function in almost all areas is seriously impaired.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Scores ranging from 61 to 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships."

VA treatment records from March 2010 to October 2010 show the Veteran having continued complaints of insomnia, anger, hyper arousal, irritability, depression, isolation, nightmares, intrusive thoughts, and flashbacks of his time in service.  He kept weapons in his house for safety.  The Veteran also experienced several instances of suicidal ideation, due to stress and fights with his adult daughter, who he lived with and complained of being a hoarder.  The Veteran was diagnosed with PTSD and depression and assigned a GAF score of 49.  VA treatment records from October 2010 to July 2011 show the Veteran having continued problems with his daughter.  His symptoms included nightmares, depression, low motivation, isolation, irritability, and anger.  The Veteran also continued to keep weapons in his house for safety, and constantly checked around his house for intruders.  Assigned GAF scores ranged from 45 to 49.

The Veteran underwent a VA examination in January 2011.  The Veteran complained of combat nightmares, intrusive thoughts, avoidance, detachment from others, and diminished interest in activities.  The Veteran also complained of impaired sleep nightly, and daily hyperviglenece and irritability.  The Veteran had two failed marriages, and had problems with anger issues during the second marriage where he was arrested for domestic violence.  The examiner also noted that the Veteran experienced suicidal ideation without intent or plan.  A mental status examination showed that the Veteran engaged in checking behavior, moderate depressed mood, and moderate anxiety, along with sleep impairment.  The Veteran was diagnosed as having PTSD and assigned a GAF score of 65.  The examiner found mild occupational impairment due to irritability and moderate social impairment due to irritability and detachment.  There was also an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms.

Treatment records from the Maui Vet Center show the Veteran complaining about his constant conflict with his daughter about her messiness, his anger issues, his inability to get along with the musicians he plays with, and his overwhelming stress and anxiety.  In October 2010, the Veteran talked about problems with the IRS and his years of delinquent tax returns.  In February 2011, he stated that he was having violent thoughts and wanted to hit and hurt people.  In March 2011, the Veteran stated that he began to turn down part-time music gigs because it caused him too much stress, despite his financial problems.  In August 2011, the Veteran also talked about not being able to remember people's names, and that he began forgetting things more. 

The Veteran underwent another VA examination in March 2012.  The examiner found that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was not pursuing any educational goals, was not currently employed, and his last employment was in November 2011.  When the Veteran last worked he got into arguments with co-workers and supervisors, and was not hired again.  The Veteran also spent most of his time in his room alone, and does not have any motivation to do things he used to, like dive and go fishing.  The Veteran reported having only one close friend, but no others.  The Veteran also talked about his irritability, losing his temper, and getting into fights with people in public.  The Veteran reported having thoughts of suicide by jumping off cliffs or taking his pistol and shooting himself.  The Veteran had weapons for protection against intruders, and has had difficulty sleeping only a few hours a night before having to get up and check the inside and outside of his house for security.  He also reported being vigilant and preferring to have his back to a wall when in public.  The examiner noted that the Veteran exhibited symptoms of depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and suicidal ideation. 

In January 2014, Dr. M.S. of the VAMC Pacific Islands Health Care System submitted a letter in which he stated that the Veteran was under his medical care for PTSD.  Dr. M.S. stated that the Veteran's PTSD caused gross impairment in thought processes as the Veteran was unable to trust anyone, or to feel safe anywhere.  His PTSD also caused him to suffer persistent hypervigilence, as he believes he is in persistent danger.  The Veteran also had frequent and intermittent inability to perform activities of daily living due to anxiety, and flashbacks, in which he becomes  disoriented and unable to determine time or place.  Dr. M.S. also stated that the Veteran suffered memory loss, especially after nights of insomnia and after severe flashbacks or nightmares. 
  
The RO determined in a June 2013 rating decision that a 70 percent schedular evaluation was warranted effective April 5, 2012.  However, following a review of the evidence of record, the Board concludes that the evidence more nearly approximates the criteria for a rating of 70 percent for the entire period on appeal.  The evidence demonstrates that during the entire period on appeal, the Veteran's  PTSD is manifested by nightmares, chronic sleep disturbances, feelings of anger and irritability, chronic depression, isolation, low motivation, mild memory loss, diminished interest in activates, occasional thoughts of hurting others, and suicidal ideation.  The Veteran has deficiencies in areas such as work environment, family relations, judgment, thinking, and mood due to those symptoms.  The Veteran consistently engaged in isolative behavior, and did not participate in any enjoyable activities anymore.  He had conflict with his live-in daughter, as well as with the people he played music with.  The Veteran also experienced constant sleep disturbances, and daily hypervigilence, having to check the outside and inside of his house every night to make sure he was safe, and having weapons in his home.  Dr. M.S. stated that the Veteran had memory problems, and would become disoriented to time and place due to his insomnia and nightmares.  Also, the Veteran was assigned GAF scores ranging from 45 to 49, which reflect serious symptoms.  Although the January 2011 VA examiner assigned a GAF score of 65, the symptoms associated with that score, sleep impairment, checking behavior, irritability, suicidal ideation, and intermittent periods of inability to perform occupational tasks, still most closely approximates a 70 percent rating.  Accordingly, the Board finds that the Veteran is entitled to a rating of 70 percent for PTSD for the entire period on appeal.  

However, the above symptoms do not indicate that the Veteran had exhibited symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living , memory loss for names of close relatives, own occupation, or own name, which would warrant a 100 percent rating.

The Board has considered the possibility of an extraschedular evaluation for these stages of evaluation.  Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id.  at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

The Schedular criteria here are adequate.  The Schedule provides yet higher evaluations for PTSD than those currently assigned, but the Veteran does not display the symptoms required for such.  The criteria do reflect his complaints, symptoms, and impairments.  No further discussion is required.

III.  TDIU

The Veteran contends that he can no longer work in any capacity, mainly due to his PTSD.  TDIU will be granted when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  If there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this decision, the Board has granted a 70 percent rating for PTSD for the entire appeal period.  Thus, PTSD, without consideration of other disability,  meets the schedular criteria for TDIU.  

The Board finds that the Veteran is unemployable due to service-connected PTSD.  The Veteran's past employment has been as a car salesman and a musician, and he does not have any other training or education that would qualify him for other types of work.   The Veteran last worked full-time around 2005 and 2006, and became too disabled to do any work in October 2011.  VA Treatment records, Vet Center records, and a March 2012 VA examination show that the Veteran stopped working as a musician in November 2011, due to having less and less patience and losing his temper.  He was not hired again after having an argument over being able to sit down during a performance.  A January 2014 letter from the Veteran's treating psychiatrist states that the Veteran cannot trust anyone, and does not feel safe anywhere, and his anxiety and flashbacks cause him to be unable to perform daily tasks at times.  He also stated that the Veteran's PTSD is so severe and disabling to the point that he cannot sustain any gainful employment that he was aware of, and that in his medical opinion, the Veteran was unemployable.  Given the Veteran's impairments due to his PTSD, his inability to maintain substantially gainful employment, and the opinion of the Veteran's treating psychiatrist, resolving all reasonable doubt in the Veteran's favor, the Board therefore finds that entitlement to TDIU is warranted due to the Veteran's PTSD.


ORDER

An initial evaluation of 70 percent for posttraumatic stress disorder (PTSD) prior to, and since April 5, 2012, is granted.

Entitlement to TDIU is granted due to PTSD.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


